Opinion of the Court
Paul W. BROSMAN, Judge:
This case is before us on petition for review granted January 28, 1952, pursuant to the provisions of the Uniform Code of Military Justice, Article 67 (b) (3), 50 USC § 654. The petitioner, Grueschow, was tried jointly with two other soldiers, Wooten and Darling, by general court-martial at Yokohama, Japan, on July 16, 1951, for the larceny and subsequent wrongful disposition of Government property in violation of Article of War 94, 10 USC § 1566. The first of two specifications alleged in substance that petitioner, in conjunction with Corporal Ralph E. Darling and Private First Class James B. Wooten, stole 250 pairs of woolen Army issue -trousers, of a value of about $2,600.00, property of the United States, furnished for the military service thereof, at Tokyo, Honshu, Japan, on or about May 14, 1951. The second specification alleged that petitioner wrongfully and knowingly sold 100 pairs of similar trousers, of a value of about $1,040.00, at or in the vicinity of the same place, on or about the same date. The accused pleaded not guilty to both specifications and the charge. He was found guilty and was sentenced to be dishonorably discharged, to forfeit all pay and allowances, and to be confined at hard labor for one year. The convening authority approved, and a board of review in the office of The Judge Advocate General, United States Army, affirmed the findings and sentence. The order granting the accused Grueschow’s petition limited briefs and argument to the issue of sufficiency of the evidence as a matter of law to sustain findings of guilty.
Because of our grant of review in the case of United States v. Wooten, (No 369), 1 USCMA 358, 3 CMR 92, decided this day, it was determined out of an abundance of caution, to hear argument in the instant case as well. The accused Grueschow, Corporal Darling, and Private First Class Wooten were all involved in the same offenses and were jointly tried. The facts of the present case are identical with those set out in United States v. Wooten, supra, and reference is made to that opinion for a report of the evidence adduced at the trial. Appellate defense counsel has done no more than submit the instant case on its merits. It is apparent, from a reading of the Wooten case, supra, that there is abundant evidence, aliunde the accused’s confession, to sustain the findings of guilty of both the theft and subsequent unlawful sale. In addition, his voluntary statement constitutes a full and complete confession as to both offenses. Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn and Judge Lati-MER concur.